internal_revenue_service index number number release date department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-118195-98 date date successor parent parent_corporation a corporation b purchaser target seller seller plr-118195-98 company officials tax professionals authorized representatives country c date a date b date c date d business x business y p percent dear this responds to your authorized representatives’ letter dated date requesting an extension of time to file an election under sec_301_9100-1 through of the procedure and administration regulations the extension is being requested for successor parent as the common parent of the affiliated_group of which parent and purchaser are now members and as the united_states_shareholders of the controlled foreign purchasing_corporation to file a sec_338 election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations hereinafter referred to as the election with respect to purchaser’s acquisition of the stock of target on date a additional information was received in a letters dated march and the material information submitted for consideration is summarized below plr-118195-98 parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting purchaser is a wholly owned foreign_subsidiary of corporation a which in turn is a wholly owned subsidiary_corporation b corporation b is a wholly owned subsidiary of parent prior to the transaction purchaser was a controlled_foreign_corporation cfc within the meaning of sec_957 of parent and after the transaction purchaser and target were cfcs of parent prior to the acquisition target was owned by seller sec_1 and target and sellers are country c corporations target does not have any subsidiaries parent is engaged in business x and target is engaged in business y on date c successor parent through a wholly owned subsidiary created for the purpose of the acquisition acquired p percent of parent’s outstanding_stock it is represented that target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return furthermore prior to the acquisition target had not filed a u s income_tax return nor was it subject_to united_states income_taxation on date a purchaser acquired all of the stock of target from sellers in a fully taxable transaction it is represented that the acquisition of target constituted a qualified_stock_purchase within the meaning of sec_338 and that parent was not related to sellers within the meaning of sec_338 target became a cfc on date a the election was due on date b but for various reasons it was not filed sometime after date d which is after the due_date for the election company officials and tax professionals discovered that the election was not timely filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for purchaser's target's or sellers' taxable years in which the acquisition sale was consummated the taxable_year in which the election should have been filed or for any taxable_year s that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as a purchase by a corporation during the month acquisition period of another corporation’s stock which represents at least percent of the total combined voting power of all classes of stock entitled to vote and which has a value equal to at least percent of the total value of all of the stock of such corporation sec_338 provides that the term purchase means any acquisition plr-118195-98 of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable a foreign purchasing_corporation that does not file a u s income_tax return must file form_8023 or form 8023-a with the office of the assistant_commissioner international attention chief of examination l’enfant plaza south s w washington dc sec_1_338-1 sec_1_338-1 provides that a statement of sec_338 election may be filed by united_states_shareholders as defined in sec_951 in certain cases if the purchasing_corporation is a controlled_foreign_corporation as defined in sec_957 in such a case each u s shareholder making the election must attach a copy of form_8023 or form 8023-a and its required attachments to form_5471 information_return with respect to a foreign_corporation and file them for the foreign purchasing corporation’s tax_year that includes the acquisition_date sec_1 -77 a provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and or form 8023-a and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and plr-118195-98 granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case parent as the common parent of the affiliated_group of which purchaser a cfc is a member was required by sec_1_338-1 and sec_1_338-1 to file the election on date b however for various reasons the election was not filed subsequently successor parent filed this request under sec_301_9100-1 for an extension of time to file the election the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for successor parent to file the election provided parent establishes it acted reasonably and in good_faith granting relief will not prejudice the interests of the government and the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied information affidavits and representations submitted by successor parent parent company officials tax professionals and authorized representatives explain the circumstances that resulted in the failure_to_file a valid election the information establishes that a tax professional was responsible for the election that parent relied on the tax professional to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for successor parent as the united_states_shareholder to file the election with respect to purchaser's acquisition of the stock of target on date a as described above the above extension of time is conditioned on the taxpayers' successor parent’s parent's corporation a’s purchaser's target's and seller's united_states plr-118195-98 tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 successor parent as the common parent of the affiliated_group of which purchaser a cfc is a member should file the election and provide notice in accordance with sec_1_338-1 and sec_1_338-1 that is a new election on form_8023 or form 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form parent’s and old target’s returns must be amended as applicable to report the acquisition as a sec_338 transaction a copy of this letter should be attached to the election form and a copy of this letter and the election form should be attached to the returns see announcement 1998_2_irb_38 and sec_1_338-1 no opinion is expressed as to whether purchaser's acquisition of target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock qualifies for sec_338 treatment and if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to the first person listed under the legend company official pursuant to a power_of_attorney on file in this office plr-118195-98 sincerely yours assistant chief_counsel corporate by charles m levy counsel to the assistant chief_counsel corporate
